Citation Nr: 0417092	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, with service in the Republic of Vietnam.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  An unappealed RO decision in March 1993 denied 
entitlement to service connection for PTSD.

2.  Additional evidence received since March 1993 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSION OF LAW

Additional evidence received since March 1993 is new and 
material, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA is not required before reopening can be 
accomplished.  A determination as to the merits of that 
reopened claim is, however, deferred pending additional 
action set out in the REMAND following this decision.

II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

III.  Factual Background and Analysis

The evidence of record at the time of the denial of service 
connection for PTSD in March 1993 included the veteran's 
Department of Defense (DD) Form 214; his service medical 
records; his application for compensation or pension; VA 
inpatient and outpatient treatment records; and, a statement 
by a private physician.

Service medical records, including a report of an examination 
for separation in September 1968, were negative for any 
psychiatric complaints, findings, or diagnoses.  The 
veteran's DD Form 214 did not show that the veteran received 
any combat awards or citations.  It showed a military 
occupational specialty of communications specialist.

On his application for compensation or pension, received in 
November 1992, the veteran first asserted a claim for 
compensation for PTSD.  

During VA hospitalization for psychiatric treatment in 
November 1992, a psychological assessment resulted in 
diagnostic impressions of PTSD and major depression.  

In February 1993, a private psychiatrist reported that he 
first saw the veteran in July 1991 and he had seen him for 
approximately 20 sessions with the diagnoses of alcohol 
dependence, major depressive disorder, and passive-dependent 
personality disorder.  He stated, "As I got to know him 
better, however, it became apparent that what we were really 
dealing with here was Post-Traumatic Stress Disorder and this 
is my final diagnosis."

The bases of the prior final denial of the veteran's claim 
for service connection for PTSD in March 1993 were that he 
did not have any combat citations or awards indicating that 
he engaged in combat with the enemy in Vietnam and that he 
failed to report for a VA psychiatric examination.  The 
rating decision in March 1993 noted that the veteran had been 
diagnosed with PTSD by treating private and VA physicians.  
That rating decision did not find that a claimed in-service 
stressor had been verified.

Additional evidence added to the record since March 1993 
includes statements by the veteran concerning his claimed in-
service stressors; his Department of the Army (DA) Form 20, 
personnel record; a report by the United States Armed 
Services Center for Research of Unit Records (CRUR) with 
copies of unit histories; inpatient and outpatient VA 
psychiatric treatment records; reports of two VA psychiatric 
examinations in 2003; and, a statement by a VA treating 
psychiatrist in November 2003.

The veteran has stated that his two principal claimed 
stressors are:  (1) being exposed to hostile fire on arrival 
in Vietnam during the 1968 Tet offensive; and, (2) witnessing 
the murder of another soldier by a soldier who was a friend 
of the veteran's.

With regard to the claimed stressor of witnessing a murder, 
the CRUR confirmed that official records show that the crime 
occurred in April 1968, the perpetrator was the individual 
identified by the veteran, and both the perpetrator and the 
victim were members of the veteran's unit.  However, CRUR 
reported that additional information concerning the crime 
would have to be obtained from an agency of the United States 
Army.  The RO did not request a copy of the investigative 
report.  At a hearing before a hearing officer in November 
1997, the veteran testified that he saw the perpetrator from 
100 yards away enter a bunker, where he shot and killed the 
other soldier.  The veteran also testified that he was not 
interviewed as a witness to the crime in the court martial 
proceeding.  The veteran has not submitted any supporting 
evidence tending to show that he witnessed the murder in 
question.  In the absence of any corroboration of the 
veteran's claim to have witnessed the murder in question, the 
Board finds that this claimed stressor has not been verified 
based on the evidence currently of record.

With regard to the veteran's arrival in Vietnam during the 
Tet offensive, a unit history provided by CRUR states that 
the Tet offensive occurred from January 29, 1968, through 
February 1, 1968.  The veteran's DA Form 20 states that the 
veteran arrived in Vietnam on February 1, 1968. 

With regard to his flight to Vietnam the veteran stated in 
February 1996 as follows:

Suddenly the pilot came on.  He said all air bases were 
under attack and we had to come down at Qui Nhon also 
under heavy attack.  He said be ready for a bumpy ride 
and that once we landed he would not stop the C-130.  
He would let down the 'tailgate' and keep on rolling.  
Suddenly we felt the bottom of the C-130 fall out - it 
was an incredible vertical drop.  We were on the 
airbase and soon the tail gate came down.  I was not 
the first off but there was panic - smoke, lots of 
noise, lots of yelling.  I was pushed, tripped and fell 
to the runway strike my head.  I layed there trying to 
regain some sort of semi-consciousness.  Flares were 
everywhere.  Through the flares dropping I could see 
all the smoke.  I knew I had to get off the airbase but 
I was caught in the middle of people firing at each 
other.  Suddenly through the light of a flare I spotted 
a bunker about 250 yards away... I was afraid to stand 
and run so I crawled the 250 yards.  All the time 
things did not slow down and I kept remember [sic] 
Building #2.  I finally made it to the bunker - there 
were somewhere around 40 of us on the C-130 - inside 
the bunker there were 4 or 5.  The last thing I 
remember was someone asking about cigarettes then (it) 
happened.  What happened next gave me that same feeling 
I got back in Okinawa [when an officer pointed out to 
the veteran a building full of body bags].  I felt like 
there was two of me in that bunker.  The one watching 
the other was located at the top of the opening to the 
bunker.  The other one was located in the far corner, 
legs drawn up to my chest, arms covering my head...I 
was picked up eventually but I knew something very 
weird had happened... I still have these 'out of body 
experiences'.  

The CRUR reported that Army records indicated that that the 
base area location for the veteran's unit, the 540th General 
Support Company (540th GS Co) during the Tet offensive was 
Qui Nhon.  A unit history stated that at Qui Nhon during the 
Tet offensive there were sniper attacks, small convoy 
ambushes, rocket launcher and mortar attacks at fuel storage 
locations, and pipeline incidents, including punctures caused 
by small arms, satchel charges, and grenades.  The Board 
finds that the official records of his unit verify the 
veteran's claimed stressor of being exposed to hostile fire 
during his arrival in Vietnam during the Tet offensive.  This 
evidence is new and material, and so the reopening of the 
veteran's claim for service connection for PTSD is warranted.


REMAND

In view of the Board's foregoing decision granting reopening 
of the claim, the veteran is entitled to de novo 
consideration of the reopened claim by the RO.  

Herein above, the Board has recognized as verified one of the 
veteran's claimed in-service stressors.  With regard to 
requirement of a diagnosis of PTSD conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
under 38 C.F.R. § 4.125, however, VA treatment records from 
1993 to 2003 include multiple psychiatric diagnoses, 
including alcohol dependence, substance-induced mood 
disorder, bipolar disorder, schizoaffective disorder, and 
PTSD.  The treatment diagnoses of PTSD were not accompanied 
by findings showing that the DSM-IV criteria for a diagnosis 
of PTSD were met.  Nor did the May 1996 VA examiner cite to 
the DSM-IV criteria to support the diagnosis of PTSD.  
Notably, the March 2003 VA examiner found the veteran did not 
meet the criteria for a diagnosis of PTSD, and instead 
diagnosed schizoaffective disorder, alcohol abuse with a 
history of dependence, cannabis abuse in early remission, and 
cocaine (crack) abuse in early remission.  Furthermore, in 
May 2003, the veteran underwent an examination by a VA 
clinical neuropsychologist, who also found that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
primary Axis I diagnosis was schizoaffective disorder, with 
an Axis II diagnosis of personality disorder NOS (not 
otherwise specified) primarily of the borderline type, with 
narcissistic and schizotypal traits.  The examiner based his 
conclusion on the fact that there was no documentation that 
the veteran was in combat in Vietnam and that his statements 
to VA concerning in-service stressors were inconsistent such 
that no stressor had been verified.  

The Board acknowledges the November 2003 letter from a VA 
clinical nurse specialist and a physician who is the medical 
director of a VA dual diagnosis service (for patients 
diagnosed with a substance abuse disorder and other 
psychiatric disorders).  These individuals reported that the 
veteran has PTSD in addition to a psychotic disorder.  They 
reported that during an evaluation in October 2003 the 
veteran exhibited and reported much anxiety, avoidance of 
stimuli which might trigger his anxiety, hyperalertness, 
intrusive thoughts about Vietnam, change in personality after 
Vietnam, marked insomnia, psychological numbing, flashbacks 
(vivid daydreams) about Vietnam, and behavior repeating that 
which occurred in combat, that is, checking the perimeter at 
night.  The October 2003 report referenced to support the 
diagnosis of PTSD is not, however, associated with the claims 
file.

Upon review of the conflicting and/or unsupported medical 
opinions in this case on the question of whether the veteran 
meets the DSM-IV criteria for a diagnosis of PTSD, the Board 
finds that additional examination is warranted.  Regulations 
provide that if the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2003), and VA's assistance includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In this case a contemporary 
examination that takes into consideration the verified and 
unverified in-service events claimed as stressors by the 
veteran, and which reconciles the varying psychiatric 
diagnoses in the record, is indicated prior to any decision 
on the merits by the Board.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
afford him additional opportunity to 
identify or submit pertinent records of 
psychiatric treatment or evaluation (VA 
and non-VA) not already associated with 
the claims file.  The RO take the 
appropriate steps to obtain a copy of 
indicated records.  In any case, the RO 
should attempt to obtain a copy of 
October 27, 2003, VA hospital record 
referenced by medical care providers in 
the November 10, 2003, letter to the 
veteran's attorney.  
 
2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination, by 
a panel if possible.  The purpose of the 
examination is to reconcile the varied 
psychiatric diagnoses of record based on 
consideration of a complete history and 
record.  To that end, the entire claims 
folder must be made available to the 
examiner(s) and review of such should be 
reflected in the completed examination 
report.  Any necessary diagnostic tests 
or studies should be accomplished, to 
include psychologic profiles, if 
indicated.  The RO must specify for the 
panel that the only stressor determined 
to have been corroborated by the evidence 
of record is the veteran's exposure to 
hostile fire upon landing in Vietnam in 
1968 and instruct the examiner(s) that 
only that event may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner(s) should be advised that 
the veteran's account of having witnessed 
a murder is not verified and should not 
be considered credible in rendering the 
diagnosis.

The examiner(s) should confirm or refute 
whether the veteran meets the diagnostic 
criteria for PTSD, discussing how the 
veteran meets or fails to meet each of 
the criterion set out in the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), with 
a discussion of the other medical 
opinions in the claims file to include 
that provided by treating medical 
personnel in November 2003.  The 
examiner(s) should specifically identify 
the stressor or stressors to which any 
diagnosis of PTSD may be attributed.

The rationale for all opinions expressed 
must also be provided.
 
3.  The RO must thereafter review the 
claims file and undertake any other notice 
or development it determines to be 
required under the VCAA or its 
implementing regulations.  This should 
include advising the veteran as to the 
evidence needed to support his claim, 
advising him whether he or VA is 
responsible for obtaining such, and, 
inviting him to submit any evidence in his 
possession that may be pertinent to his 
appeal.
 
4.  After all indicated development has 
been completed to the extent possible, the 
RO should review the entire claims file 
and adjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
he and his attorney should be furnished a 
supplemental statement of the case, which 
includes a recitation of the VCAA and its 
implementing regulations, as well as laws 
and regulations governing entitlement to 
service connection for PTSD, a recitation 
of the evidence considered, and, a 
narrative reasons and bases for the 
decision.  The veteran and his attorney 
should be given an appropriate opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



